Citation Nr: 0942180	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-34 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis and a liver 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 
1976 to December 1979.  He also had a period of active duty 
service from December 1979 to July 1980 for which he was 
given a discharge under dishonorable conditions. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a liver condition and 
hepatitis B.  

The Veteran requested a hearing before a Veteran's Law Judge 
in his November 2006 substantive appeal.  The hearing was 
scheduled for September 2009 and notice was sent to the 
Veteran in July 2009, but the Veteran failed to report for 
the hearing and made no attempt to reschedule the hearing.  
No request was received for rescheduling.  Therefore, the 
request for a hearing is deemed withdrawn, and the appeal is 
being processed accordingly. 38 C.F.R. § 20.704 (d) (2009).


FINDING OF FACT

The competent medical evidence does not demonstrate that 
hepatitis, or any current liver disability, is causally 
related to service. 


CONCLUSION OF LAW

Hepatitis and a liver disability were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he incurred hepatitis and a liver 
disability in service.  The Veteran stated that he was in the 
military hospital in Korea for hepatitis B.  See VA Form 9, 
Appeal to the Board of Veterans' Appeals, dated in November 
2006.  

At the outset, the Board notes that the Veteran's service 
treatment records are limited, despite the RO's attempts to 
obtain them.  In these circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As previously noted, service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson.  

Thus, the initial question is whether there is evidence of a 
current hepatitis or liver disability.  The evidentiary 
record includes several VA treatment records.  VA treatment 
reports dated since November 2002 show that the Veteran has 
hepatitis C.  Although the Veteran contends he has hepatitis 
B, only diagnoses for hepatitis C were noted.

The probative and persuasive evidence must also show in-
service incurrence of an injury or disease.  The Board 
acknowledges the Veteran's appellate assertions of incurring 
hepatitis in service.  However, available service treatment 
records simply do not support his appellate assertions as 
they are negative for any hepatitis or liver disability.  
More importantly, service dental records reflect that the 
Veteran denied liver problems and hepatitis on the dental 
patient history dated in January 1977 and dental patient 
health questionnaire dated in June 1979.  

With reference to the third requirement, for the Veteran to 
be successful in this claim, the evidence must show that it 
is at least as likely as not that the current hepatitis or 
liver disability is related to a disease, injury, or event 
that occurred in service.  The objective evidence does not 
establish that the Veteran incurred hepatitis or any liver 
disability in service.  The answer to the question of whether 
the evidence is at least in equipoise as to whether the 
Veteran currently has hepatitis or a liver disability that is 
related to service is negative.  In fact, the Board finds 
that the evidence is not in equipoise but preponderates 
against the claim.

As noted above, VA treatment records indicate the Veteran has 
hepatitis C.  However, there is no competent evidence of 
hepatitis C prior to 2002, nor is there any competent 
evidence associating the Veteran's hepatitis C with his 
service.  VA treatment records also contain a great deal of 
evidence of high-risk activity for hepatitis C.  
Specifically, the medical evidence shows that the Veteran has 
a reported history of intravenous drug abuse, to include the 
use of heroin and cocaine.  The history of drug use, as noted 
in the addiction history on the November 2005 mental health 
psychosocial assessment, indicates that the Veteran began 
using heroin at the age of 18 and continued using 
episodically for 25 years.  The medical evidence of record 
also indicates that the Veteran has required methadone 
treatment periodically. 

The Board notes for any drug use contemporaneous with 
service, the law clearly prohibits direct service connection 
for a disease (e.g. hepatitis C), resulting from willful 
misconduct due to the abuse of illegal drugs.  38 U.S.C.A. §§ 
105(a), 1110 (West 2002); 38 C.F.R. § 3.301(a) (2009).

The Board has considered the statements made by the Veteran.  
However, the Board rejects the Veteran's assertions to the 
extent that he seeks to etiologically relate his hepatitis to 
service.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Unlike varicose 
veins under Barr, a dislocated shoulder under Jandreau, the 
Veteran is not competent to relate his current disability to 
service.

As previously noted, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
there is (1) evidence that a condition was "noted" during 
service; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 
488, 495-98; 38 C.F.R. § 3.303(b).  

The evidence does not show any complaints, treatment, 
abnormalities, or diagnosis of hepatitis until over a decade 
after honorable discharge from service.  In light of the lack 
of any relevant history of hepatitis reported between 1979 
and 2002, service connection is not warranted under 38 C.F.R. 
§ 3.303(b).  In addition, the provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); Savage, supra.  In this 
case, there is no competent evidence which relates any 
hepatitis or liver disability to service.  As discussed 
above, the probative evidence of record establishes that 
hepatitis first manifested many years after service and is 
not related to service.  Additionally, given the complexity 
of the Veteran's disease, his appellate assertions are of no 
probative value as he is not competent to establish the 
requisite nexus.  For these reasons, the Board finds that 
service connection for hepatitis or a liver disability is not 
warranted on the basis of continuity of symptomatology.  

The lapse in time between service and the first diagnosis of 
hepatitis also weighs against the Veteran's claim.  Since the 
first medical evidence of hepatitis is noted to be in 2002, 
almost 13 years after his honorable separation from active 
duty in 1979, with competent lay or medical evidence 
otherwise relating hepatitis to his military service and no 
evidence of a continuity of symptomatology, this is too 
remote from service to be reasonably related to service and 
this weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period after service without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service resulting in 
any chronic or persistent disability).  See also Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Although the Board again acknowledges that the Veteran's 
service treatment records are incomplete, thereby triggering 
a heightened obligation to more fully explain the reasons and 
bases for this decision, in this case, this unfortunate 
circumstance, alone, does not obviate the need to have 
medical nexus evidence supporting the claim.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. 
App. at 367.  That is to say, there is no reverse presumption 
for granting the claim.  See Russo v. Brown, 9 Vet. App. 46 
(1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis and a liver disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.  The claim is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
January 2005, before the original adjudication of the claim.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in March 
2006, and the Veteran's claim was readjudicated in a 
statement of the case dated in June 2006.    Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Further, in this case, 
as service connection is being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  The Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied. 
 Available VA treatment records were obtained and associated 
with the claims folder.   See also January 2005 Computer 
print out, June 2005 Report of Contact and July 2005 Release 
of Information report, showing RO's attempts to obtain 
treatment reports.  The RO also attempted to obtain the 
Veteran's complete service treatment records from the 
National Personnel Records Center (NPRC).  The NPRC responded 
that none of the Veteran's additional service treatment 
records were on file.  See December 2005 Finding of 
Unavailability of Service Records.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
current claim at issue.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  However, the standards of McLendon are not 
met in this case.  The evidence reflects neither hepatitis 
nor a liver disability in service, nor is any current 
hepatitis linked to service.  Additionally, sufficient 
evidence of continuity of symptomatology of such disorder 
since service has not been shown.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to service connection for hepatitis and a liver 
disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


